DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/10/2022 has been entered. Claim 1 has been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, filed 01/10/2022, have been considered but are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Main Argument:
…. Furthermore, paragraph [0061] notes that cameras surrounding camera module C22 are only used to obtain a disparity map, stating "The camera module C22 having a first resolution R1 is mainly used to capture a high-resolution viewpoint image of the object, and the camera modules C11 to C13, C21, C23, and C31 to C33 having a second resolution R2 are used to obtain a disparity map only." (emphasis added). 
Accordingly, Applicant submits that Hayasaka publication teaches away from "capture, using the conventional camera and the at least one two-dimensional array of cameras a set of images of the scene...and process the set of images to produce a synthesized higher resolution image." as recited in amended claim 1. ….
Reply
Examiner respectfully disagrees.
Hayasaka explicitly teaches capturing viewpoint images from peripheral modules (the imaging unit 11 is formed of a camera array capable of capturing a plurality of viewpoint images of an object.  The imaging unit 11 images a viewpoint image at a central viewpoint at a high resolution among the plurality of viewpoint images, and images a viewpoint image at a low resolution at a peripheral viewpoint which is a viewpoint other than central viewpoint [0049]; The image processing unit 30 calculates correlation values between the viewpoint image G22 at the central viewpoint and each of the viewpoint images G11 to G13, G21, G23, and G31 to G33 at the peripheral viewpoints [0074]; Figs. 6, 11 and 18).  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gordon et al. (US 20100074532), hereinafter, Gordon, in view of Jiang et al. (Wei Jiang, and Masatoshi Okutomi, Shigeki Sugimoto, “Panoramic 3D Reconstruction Using Rotational Stereo Camera with Simple Epipolar Constraints”, IEEE Computer Society Conference on Computer Vision and Pattern Recognition, 2006), hereinafter, Jiang, and further in view of Hayasaka et al. (US 20150248744), hereinafter, Hayasaka.
Regarding claim 1, 
Gordon teaches a camera array, comprising: 
a conventional camera (two cameras provide 2D images [0017] [0401]);; at least two two-dimensional array of cameras comprising a plurality of cameras (two cameras “array of cameras” provide 2D images [0017] [0401]); Gordon further teaches that each one of these two cameras could be 2-D array ([0285] [0441]).
(a projector “illumination system” is configured to project a coded light pattern “texture” on imaged objects [0127]); 
a processor (a data processor [0245]); 
memory containing an image processing pipeline application (an image processing device is configured using software instructions “image processing pipeline application” within memory to perform image processing steps/stages “pipeline” [0160] [0245] [0310]);
wherein the illumination system controller application directs the processor to control the illumination system to illuminate a scene with a projected texture (a projector “illumination system” using processor executed software instructions “illumination system controller application” projects a coded light pattern “texture” on imaged objects [0127] [0245]); 
wherein the image processing pipeline application directs the processor to: utilize the illumination system controller application to control the illumination system to illuminate a scene with a projected texture (epipolar field calibration depends upon image reflected pattern features “scene with a projected texture” and a software based projector configuration “illumination system controller application”, where a horizontal distance between epipolar lines depends on an imaging apparatus function “directs; to control” and image processing device software instruction “image processing pipeline application” [0245] [0303] [0324]);
capture a set of images of the scene illuminated with the projected texture (a projector “illumination system” is configured to project a coded light pattern “texture” on objects “scene” imaged “capture” using imaging devices [0125]- [0127]); 
determining depth estimates for pixel locations in an image from a reference viewpoint using at least a subset of the set of images (depth data is obtained by identifying locations of pixel area content within two 2D images obtained via respective viewpoints [0114] [0115] [0163] [0405] [0430]), wherein generating a depth estimate for a given pixel location in the image from the reference viewpoint comprises: identifying pixels in the at least a subset of the set of images that correspond to the given pixel location in the image from the reference viewpoint based upon expected disparity at a plurality of depths along a plurality of epipolar lines aligned at different angles (a first image pixel “from the reference viewpoint” is associated with disparity measurements in relation to other imaged scenes taken from slightly different angles “viewpoints”, and disparity measurements, corresponding to locations of matching pixels on multiple epipolar lines, indicate respective pixel depth values [0125] [0400] [0405] [0420]);
comparing the similarity of the corresponding pixels identified at each of the plurality of depths (a first image pixel is associated with disparity measurements corresponding to depth values for pixels in another image [0420]); 
and selecting the depth from the plurality of depths at which the identified corresponding pixels have the highest degree of similarity as a depth estimate for the given pixel location in the image from the reference viewpoint (two images, including a first image “reference viewpoint” reflected pattern, "windows" of pixels, are compared to find matching pixel areas “highest degree of similarity”, having associated depths [0404] [0405] [0420]).
However Gordon teaches an array of cameras, which by default would generate plurality of depths along a plurality of epipolar lines; Gordon 
Jiang teaches disparity at a plurality of depths along a plurality of epipolar lines aligned at different angles (By rotating two parallel stereo cameras about a vertical axis with a constant velocity, we acquire two sampled spacio-temporal volumes which are made of the sequential images captured by a uniform angular interval. The two spacio-temporal volumes can be resampled into a set of multi-perspective panoramas. We analyze the epipolar geometry among images (panoramas and original images) of two spacio-temporal volumes. The result shows that only three types of simple epipolar constraints (epipolar line is row or column of image) exist in the two spacio-temporal volumes. Then we compute a depth map from four image pairs using a multi-baseline algorithm; abstract, section 3. Epipolar Geometry); Jiang also teaches the comparing the similarity of the corresponding pixels identified at each of the plurality of depths and selecting the depth from the plurality of depths at which the identified corresponding pixels have the highest degree of similarity as a depth estimate for the given pixel location in the image from the reference viewpoint (We obtain the estimated depth that minimizes the SSSD; Section 4: Depth Estimation Using Multi-baseline Algorithm).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teaching of Jiang to the teaching of Gordon. The motivation would be to produce high quality panoramic 3D reconstruction (Jiang, abstract).
The combination of Gordon and Jiang did not explicitly teach wherein a camera has a higher resolution than the plurality of cameras in the at least one two-dimensional array of cameras; capture images using the higher resolution camera and the at least one two- dimensional array of cameras; and process the set of images using the depth estimates to produce a synthesized higher resolution image.
Hayasaka teaches wherein a camera has a higher resolution than the plurality of cameras in the at least one two-dimensional array of cameras (FIG. 4, the resolution of a viewpoint image G22 at the central viewpoint captured by the camera module C22 is higher compared to resolutions of viewpoint images G11 to G13, G21, G23, and G31 to G33 at the peripheral viewpoints imaged by the camera modules C11 to C13, C21, C23, and C31 to C33 [0060]); capture images using the higher resolution camera and the at least one two- dimensional array of cameras (the imaging unit 11 is formed of a camera array capable of capturing a plurality of viewpoint images of an object.  The imaging unit 11 images a viewpoint image at a central viewpoint at a high resolution among the plurality of viewpoint images, and images a viewpoint image at a low resolution at a peripheral viewpoint which is a viewpoint other than central viewpoint [0049]; The image processing unit 30 calculates correlation values between the viewpoint image G22 at the central viewpoint and each of the viewpoint images G11 to G13, G21, G23, and G31 to G33 at the peripheral viewpoints [0074]; Figs. 6, 11 and 18); and process the set of images using the depth estimates to produce a synthesized higher resolution image (the interpolation processing unit 33 generates the interpolation images and the viewpoint images at the peripheral viewpoints both having the first resolution R1 “higher resolution” by using the disparity map having the first resolution R1 supplied from the correlation value calculation unit 32 and the viewpoint images imaged at all of the viewpoints [0131]; Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teaching of Hayasaka the teaching of Gordon and Jiang and Hayasaka. The motivation would be, besides providing more details about the used 2-D array, to provide higher resolution at the central view compared to the peripheral ones (Hayasaka [0060]).

Regarding claim 2,
Gordon and Jiang and Hayasaka
Gordon further teaches the at least one two-dimensional array of cameras comprises at least two two-dimensional arrays of cameras located in complementary occlusion zones surrounding the illumination system (occlusions are lessened or avoided as the object is imaged from multiple viewpoints using a structured light pattern projector “illumination system” located between multiple pairs “two two-dimensional arrays” of stereo “two-dimensional” imaging cameras “complementary occlusion zones surrounding the illumination system” [0401] [0429] [0430]).

Regarding claim 3,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon further teaches a portion of a scene that is occluded in the field of view of at least one camera in a first of the two-dimensional arrays of cameras is visible in a plurality of cameras in a second of the arrays of cameras (occlusions are lessened or avoided, as the object is imaged from multiple viewpoints using a pairs of stereo “two-dimensional” imaging cameras “visible in a plurality of cameras in a second of the arrays of cameras” [0401] [0429] [0430]); 
where the first and second cameras are located in complementary occlusion zones on opposite sides of the illumination system (occlusions are lessened or avoided, as the object is imaged from multiple viewpoints using a projector located between multiple pairs of cameras “complementary occlusion zones surrounding the illumination system” providing stereo “two-dimensional” imaging [0401] [0429] [0430]; Gordon further teaches that each one of these two cameras could be 2-D array ([0285] [0441]).

Regarding claim 4,
Gordon and Jiang and Hayasaka teaches all the features of claim 3, as outlined above.
Gordon further teaches wherein the at least two two-dimensional arrays of cameras comprises a pair of two-dimensional arrays of cameras located in complementary occlusion zones on either side of the illumination system (occlusions are lessened or avoided as the object is imaged from multiple viewpoints using a projector located between pairs of cameras “complementary occlusion zones on either side of the illumination system” providing stereo “two-dimensional” imaging [0401] [0429] [0430]; Gordon further teaches that each one of these two cameras could be 2-D array ([0285] [0441]).

Regarding claim 5,
Gordon and Jiang and Hayasaka teaches all the features of claim 4, as outlined above.
Gordon further teaches wherein each array of cameras is a 2 x 2 array of monochrome cameras (an object is imaged from multiple viewpoints using multiple pairs of cameras utilizing narrowband monochromatic imaging [0401] [0429] [0430] [0434]). Gordon further teaches that each one of these two cameras could be 2-D “2 x 2” array ([0285] [0441]).

Regarding claim 6,
Gordon and Jiang and Hayasaka teaches all the features of claim 4, as outlined above.
Gordon further teaches wherein the projected texture includes a first spatial pattern period in a first direction and a second larger spatial pattern period in a second direction (identical feature types repeat themselves every other row in the vertical direction of the pattern and every sixteen columns in the horizontal direction of the pattern [0300]).

Regarding claim 7,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon did not explicitly teach wherein the at least two two-dimensional array of cameras comprises one two-dimensional array of cameras including a plurality of lower resolution cameras and at least one higher resolution camera.
Hayasaka teaches wherein the at least two two-dimensional array of cameras comprises one two-dimensional array of cameras including a plurality of lower resolution cameras and at least one higher resolution camera (FIG. 4, the resolution of a viewpoint image G22 at the central viewpoint captured by the camera module C22 is higher compared to resolutions of viewpoint images G11 to G13, G21, G23, and G31 to G33 at the peripheral viewpoints imaged by the camera modules C11 to C13, C21, C23, and C31 to C33 [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teaching of Hayasaka the teaching of Gordon and Jiang. The motivation would be, besides providing more details about the used 2-D array, to provide higher resolution at the central view compared to the peripheral ones (Hayasaka [0060]).

Regarding claim 8, 
Gordon and Jiang and Hayasaka teaches all the features of claim 7, as outlined above.
Hayasaka further teaches wherein the two-dimensional array of cameras comprises at least one lower resolution camera located above, below, to the left, and to the right of the higher resolution camera (FIG. 4, the resolution of a viewpoint image G22 at the central viewpoint captured by the camera module C22 is higher compared to resolutions of viewpoint images G11 to G13, G21, G23, and G31 to G33 at the peripheral viewpoints imaged by the camera modules C11 to C13, C21, C23, and C31 to C33 [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teaching of Hayasaka to the teaching of Gordon and Jiang. The motivation would be, besides providing more details about the used 2-D array, to provide higher resolution at the central view compared to the peripheral ones (Hayasaka [0060]).

Regarding claim 9, 
Gordon and Jiang and Hayasaka teaches all the features of claim 8, as outlined above.
Gordon further teaches lower resolution cameras are monochrome cameras (multiple pairs of cameras for stereo imaging collectively provide a larger number of sample points associated with a desired higher resolution as well as a lower number of sample points indicating a corresponding “lower” resolution while using monochromatic imaging [0341] [0356] [0401] [0429] [0430] [0434]). 
Gordon does not teach wherein the higher resolution camera includes a Bayer filter pattern. 
Hayasaka teaches wherein the higher resolution camera includes a Bayer filter pattern (the camera module 21 at the central viewpoint is a camera module of a Bayer array [0277]) and the lower resolution cameras are monochrome cameras (the camera module 21 at the peripheral viewpoint may be a camera module configured to execute monochromatic photographing [0277]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teaching of Hayasaka the teaching of Gordon and Jiang. The motivation would be, besides providing more details about the used 2-D array, to provide higher resolution at the central view compared to the peripheral ones (Hayasaka [0060]).

Regarding claim 10, 
Gordon and Jiang and Hayasaka teaches all the features of claim 9, as outlined above.
Gordon further teaches wherein the image processing pipeline application configures the higher resolution camera to capture texture information when the illumination system is not illuminating the scene using the projected pattern (using processor executed image processing software instructions, a high resolution camera extracts texture information via information obtained from the dual projection, where a black center point of a projected feature, representing a local minimum illumination intensity “not illuminating the scene” in a projected pattern, receives high pixel intensity on the imaging sensor if reflected off of a bright surface [0245] [0324] [0345] [0372]).

Regarding claim 11,
Gordon and Jiang and Hayasaka 
Gordon further teaches wherein the projected texture includes a first spatial pattern period in a first direction and a second larger spatial pattern period in a second direction (identical feature types “projected texture” repeat every other row “first spatial pattern period” in the vertical “first” direction of the pattern and every sixteen columns “second larger spatial pattern period” in the horizontal “second” direction of the pattern [0300]).

Regarding claim 12,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon further teaches wherein the illumination system is a static illumination system configured to project a fixed pattern (a fixed relative position between the imaging apparatus and a projector using a particular pattern causes pattern features to appear on a constant pre-determined epipolar line in an image's reflected pattern [0303]).

Regarding claim 13,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon further teaches wherein the illumination system is a dynamic illumination system configured to project a controllable pattern and the illumination system controller application directs the processor to control the pattern projected by the illumination system (a projected encoded “controllable” bi-dimensional light pattern is an array of monochromatic light beams of varying “dynamic” intensity [0285]).

Regarding claim 14,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon further teaches wherein the illumination system includes a spatial light modulator selected from the group consisting of a reflective liquid crystal on silicon micro-display and a translucent liquid crystal micro-display (multiple patterns are projected “illumination” over separate time intervals using a spatial light modulator such as a liquid crystal display “LCD”, digital light processing “DLP", or digital micro-mirror device “DMD” [0373]).

Regarding claim 15,
Gordon and Jiang and Hayasaka teaches all the features of claim 14, as outlined above.
Gordon further teaches wherein the image processing pipeline application directs the processor to utilize the illumination system controller application to control the illumination system to illuminate a scene with a first projected texture (epipolar field calibration depends upon image reflected pattern features “scene with a projected texture” and a software based projector configuration “illumination system controller application”, where a horizontal distance between epipolar lines depends on an imaging apparatus function “directs to control” and image processing device software instruction “image processing pipeline application” [0245] [0303] [0324]); 
capture a first set of images of the scene illuminated with the first projected texture (a projector “illumination system” is configured to project a coded light pattern “texture” on objects “scene” imaged “capture” using imaging devices [0125]- [0127]); 
determine initial depth estimates for pixel locations in an image from a reference viewpoint using at least a subset of the first set of images (depth data is obtained by identifying locations of pixel area content within two 20 images obtained via respective viewpoints [0107] [0114] [0115] [0163] [0430] [0405]); 
utilize the illumination system controller application to control the illumination system to illuminate a scene with a second projected texture selected based upon at least one initial depth estimate for a pixel location in an image from a reference viewpoint (to resolve depth ambiguity “at least one initial depth estimate” while using different images “image from a reference viewpoint”, a second pattern T2 is projected using software instructions “illumination system controller application” intermittently with a first pattern T1 so that an identical feature group 364 or 368 “second projected texture” observed at respective pixel locations does not repeat itself over the length of the image [0120] [0245] [0365]); 
capture a second set of images of the scene illuminated with the second projected texture (to resolve depth ambiguity between two images, a second pattern T2 is projected intermittently with a first pattern T1, and captured, so that an identical feature group 364 or 368 “second projected texture” does not repeat itself over the length of the image [0120] [0245] [0365]-[0367]); 
and determine updated depth estimates for pixel locations in an image from a reference viewpoint using at least a subset of the first set of images (to resolve “updated" depth ambiguity while using two images “from a reference viewpoint”, a second pattern T2 is projected intermittently with a first pattern T1 so that an identical feature group 364 or 368 “second projected texture” observed at respective pixel locations does not repeat itself over the length of the image [0120] [0245] [0365]).

Regarding claim 16,
Gordon and Jiang and Hayasaka teaches all the features of claim 15, as outlined above.
Gordon further teaches wherein the spatial pattern period of the second projected texture at the at least one initial depth estimate for a pixel location in an image from a reference viewpoint is higher than the spatial resolution of the plurality of cameras at the at least one initial depth estimate for a pixel location in an image from the reference viewpoint (to resolve depth “initial depth estimate” ambiguity based on pixel area locations for the cameras' images “from a reference viewpoint”, a second pattern T2 is projected intermittently with a first pattern T1, where identical feature “second projected texture” types repeat themselves every other “the spatial pattern period of the second projected texture” row “spatial resolution of the plurality of cameras” in the pattern's vertical direction, and every sixteen “the spatial pattern period of the second projected texture” columns “spatial resolution of the plurality of cameras” in the pattern's horizontal direction [0120] [0125] [0321] [0322] [0365]).

Regarding claim 17,
Gordon and Jiang and Hayasaka teaches all the features of claim 1, as outlined above.
Gordon further teaches wherein the illumination system comprises an array of projectors (multiple imaging devices each comprising respective projectors “illumination system” are provided [0313] [0400]).
Regarding claim 18,
Gordon and Jiang and Hayasaka teaches all the features of claim 17, as outlined above.
Gordon further teaches wherein the array of projectors comprises projectors configured to project different patterns (multiple imaging devices each comprising respective projectors provide a first pattern T1 and a second different pattern T2 [0313] [0365] [0400]).

Regarding claim 19,
Gordon and Jiang and Hayasaka teaches all the features of claim 18, as outlined above.
Gordon further teaches wherein the different patterns comprise patterns having different spatial pattern periods (P2, a variant coding scheme of the pattern P1, contains two geometrical variants of each letter over each cycle of the code unlike what is observed over each P1 cycle [0356]).

Regarding claim 20,
Gordon and Jiang and Hayasaka teaches all the features of claim 18, as outlined above.
Gordon further teaches wherein the projectors are configured to project controllable patterns (dual projectors provide a pattern P1 coding “controllable” scheme and P2, a variant coding scheme of the pattern P1 [0356] [0373]); 
and the illumination system controller application directs the processor to control the patterns projected by the illumination system (dual projectors utilize processor executed software instructions “illumination system controller application” to provide a pattern P1 coding “controllable” scheme and P2, a variant coding scheme of the pattern P1 [0245] [0356] [0373]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419